Citation Nr: 1629702	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for a bilateral foot disability, to include pes planus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1968.

These matters come to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for a bilateral foot disability.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in March 2016.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral foot disorder, to include pes planus based on aggravation in service.  He has alleged in his March 2016 hearing testimony that he had flat feet noted on entry, and that he began experiencing foot pain while working as a cook on tile floors in service.  He also reported a very difficult time marching in basic and had his own arch supports that broke during basic training.  He reported treatment for these flare-ups, which involved the prescription of special shoes.  He described having continued symptoms after service and treated with a local foot doctor who prescribed orthotics.  He testified to having waited so long to file for service connection because he had never been advised to file a claim for service connection including based on aggravation after service.  Transcript pgs 3-6.  He confirmed treating at Bay Pines VAMC but indicated that they outsourced some orthotics and that he saw a private podiatrist every 3 months.  Id pg 7.   

The service treatment records include a notation of flat feet on the March 1964 entrance examination.  He had treatment in September 1965 and October 1965 for issues with pes planus for 3 years, with arch supports and some arch tenderness and flattening of the metatarsal curve noted.  It was recommended that he wear ripple soled shoes.  His pes planus was noted on separation in January 1968, although he did not report foot trouble in the report of medical history.  See STRS at p. 6, 8, 9, 20, 24, 26.

The Board notes that a May 2010 VA examination was obtained that provided an unfavorable opinion that the Veteran did not have a bilateral foot disability of pes planus incurred in, aggravated or otherwise related to service.  However, the examiner did not fully address all of the potentially favorable evidence, to include the Veteran's statement suggesting that he had treated for active foot symptoms after service.  The examiner also failed to fully address whether other foot disorders noted on examination, including bilateral calcaneal (heel) spurs, were caused by, aggravated by or were otherwise related to service.  

The Veteran's claim is deemed to encompass any foot disorder, not just flat feet. Clemons v. Shinseki, 23 Vet App 1 (2009).  In this regard, the post service evidence includes podiatry treatment for various foot issues dating back to 1993, including painful corns, calluses noted in August 1993; lesions and painful feet noted in August 1997, inflamed tissue of the feet noted in August 1997, April 1998 and September 1999; and hammertoe deformities noted in August 1999.  Additionally these records include repeated treatment for toenail problems.  See private podiatry records, 11 pgs at pgs 1-3, p 6.  He has shown to have continued foot issues addressed in more recent records with heel spurs treated with orthotics noted in February 2006 and January 2008.  In July 2008 he had injections for inflamed tendons of the feet.  Id at pg 5-7.  

Thus, another remand should be conducted by a podiatrist to fully address the nature and etiology of all claimed foot disorders to include pes planus and any other foot disorders noted.  

On remand, any ongoing private and VA treatment records should also be obtained. See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all sources of treatment for his bilateral foot disorder(s), including the treatment under the auspices of the Bay Pines VAMC referenced in his March 2016 hearing testimony and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not already of record should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that she will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of this claim.  

2.  Schedule the Veteran for a VA examination with a podiatrist to determine the etiology of his bilateral foot disability(ies).  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  The examiner is to identify all foot disabilities found on examination and identified during the pendency of the claim.  For any diagnosed foot disability, the examiner should provide an opinion to the following: 

a. Did any diagnosed foot disability other than pes planus clearly and unmistakably preexist military service? 

b. If so, has any preexisting foot disability other than pes planus clearly and unmistakably NOT been aggravated (permanently worsened beyond its natural progression) by military service?

c. If either or both (a) and (b) above are answered in the negative, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed foot disability other than pes planus had its onset during military service or is otherwise related to such service.  If not, has any foot disability other than pes planus been caused or aggravated (permanently worsened beyond it's natural progression)
by the pes planus?  If aggravation is found, please identify the baseline level of disability prior to such aggravation.

d.  Regarding the preexisting pes planus, was there an increase in disability during active service that cannot be attributed to the natural progression of the disease?

All opinions must be accompanied by a rationale.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the foot condition noted at the time of the March 1964 military entrance examination and the treatment for pes planus with heel valgus and arch tenderness noted in the service treatment records from September 1965 with orthopedic examination in October 1965 and the relationship, if any, to the diagnosed foot condition(s).

The examiner must also address the Veteran's lay history regarding symptoms post service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.   If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.  

3.  If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




